*110Opinion on Petition to Rehear
Ms. Justice Creson.
A petition to rehear has been filed in this case. It seems to be primarily based upon the contention that this Court’s original opinion has not ‘‘passed upon the real question involved” and has “apparently overlooked” one factual situation, to the effect that employee had sustained several heart attacks similar to the terminal one, in the course of employment.
No consideration of 'the Court’s original opinion, of depth, can lead to any conclusion but that both these elements were considered, at length, by the Court in the process of determining (1) that the record contained material evidence to sustain each finding of the trial judge, both evidentiary and ultimate; and (2) that there was no error of law in the reasoning and conclusion of the court below.
The petition to rehear is denied.
Burnett, Chiee Justice, and Dyer, Chattin and Humphreys, Justices, concur.